Citation Nr: 0611481	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for skin lesions due to 
undiagnosed illness.  

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.

3.  Entitlement to service connection for joint pain, left 
knee, due to undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
signs due to undiagnosed illness.

5.  Entitlement to service connection for sleep disturbances 
due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

7.  Entitlement to service connection for joint pain to 
bilateral ankles, shoulders, wrists, and hands due to 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Honolulu, Hawaii.

The Board notes that the initial appeal also included the 
issue of service connection for respiratory condition due to 
an undiagnosed illness.  However, in a January 2005 rating 
decision, the RO granted service connection for asthma.  As 
such, this issue is no longer on appeal.  

The appeals for service connection for gastrointestinal 
signs, sleep disturbances, chronic fatigue syndrome, and 
joint pain to bilateral ankles, shoulders, wrists, and hands 
due to undiagnosed illness are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The evidence demonstrates no objective clinical findings 
involving skin lesions or headaches.

2.  The veteran's complaints of left knee joint pain have 
been attributed to a medically diagnosed condition of 
patellofemoral syndrome, left knee.                        

3.  Patellofemoral syndrome, left knee, was not diagnosed 
during active service, or until years following separation 
from service, and is not otherwise due to an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  Skin lesions and headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).

2.  Patellofemoral syndrome, left knee, was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

VA fully notified the veteran of what is required to 
substantiate his claims in letters dated in December 2002 and 
June 2005.  In addition, the veteran was informed of the 
above regulations in the August 2003 statement of the case 
(SOC) and subsequent supplemental statement of the case 
(SSOC).  Together, the letters, SOC, and SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case, 
and the basis for denial.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was requested to 
submit any evidence in his possession.  No other evidence was 
identified or submitted by the veteran.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Furthermore, 
while proper notification was not received prior to the 
initial rating determination, the veteran has not asserted, 
nor can the Board find, that any prejudice to the veteran 
resulted from the post-decisional notice.  As such, the duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, numerous VA examination reports, and statements from 
the veteran.  The Board notes that the veteran is claiming 
service connection based on undiagnosed illness.  The record 
includes the veteran's DD 214, but does not include 
sufficient personnel records to determine whether the veteran 
served in the Persian Gulf to qualify for presumption under 
38 C.F.R. § 3.317.  Nevertheless, as explained in greater 
detail below, whether the veteran is entitled to presumption 
under 38 C.F.R. § 3.317 would have no impact on the decision.  
Therefore, the Board will adjudicate these claims.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran is claiming service connection for skin disorder 
and left knee symptoms due to undiagnosed illness.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claims under this regulation 
does not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Skin Disorder and Headaches

Upon review, service medical records showed no skin problems 
or chronic headaches in service.  Report of Medical 
Examinations dated in April 1989, May 1991, October 1991, and 
March 1992 all indicated that clinical evaluation of the skin 
was normal.  Neurological and head evaluations were normal.  
The veteran also did not report having any skin problems or 
recurrent headaches in the March 1992 Report of Medical 
History.

Post-service medical evidence also fails to show objective 
clinical evidence of any skin lesions or headaches.  June 
1998 VA examination report noted that the veteran complained 
of hives, but none seen on examination.  VA Skin examination 
dated in March 2004 noted subjective complaints of skin 
rashes.  However, examination revealed no skin lesions.  The 
diagnosis was history of skin rash by the veteran.  There was 
also no other post-service medical treatment for any skin 
disorder. 

Regarding the headaches claim, no objective findings were 
noted in the record.  VA examination report dated in March 
2004 noted complaints of headaches.  However, neurological 
evaluation was normal.  The examiner indicated that no 
clinical findings involving headaches were noted.  The 
diagnosis was history of headaches.  No diagnosis or clinical 
findings demonstrated chronic headaches.       

In summary, the evidence demonstrates no current symptoms 
involving skin lesions or headaches.  Even if the veteran is 
correct in claiming that he has had skin problems or 
recurrent headaches in the past, there is no objective 
clinical evidence demonstrating a current skin disorder, or 
symptoms or signs of any skin disorder or headaches.  The 
Board recognizes the veteran's service connection claims, 
however, without evidence demonstrating a current diagnosed 
chronic disability, the claims must be denied.  38 C.F.R. § 
3.303; Brammer v. Derwinski, 3 Vet. App. 223.  In other 
words, service-connection is not granted for prior disorders 
that resolved, but only for a current, chronic disability.  
Id.  As there is no current disorder or any objective 
symptoms, whether the veteran's resolved skin problems or 
headaches were due to an undiagnosed illness is not material, 
nor is any failure to provide an etiological opinion.  As no 
current disability exists, an etiological opinion is not 
warranted.     

Left Knee

Upon review, service medical records revealed no complaints 
of or treatment for left knee problems.  Report of medical 
examinations dated in April 1989, May 1991, October 1991, and 
March 1992 failed to show any findings of left knee problems.  
The veteran also did not report any left knee problems in his 
Report of Medical History dated in March 1992.   

Pertinent post-service medical evidence includes VA 
examinations conducted in 1998, 2000, and 2004.  VA 
examination report dated in 1998 noted no left knee disorder.  
An August 2000 VA Joints examination noted that the veteran 
complained of constant left knee pain since 2000.  
Examination revealed that the veteran had a left knee strain.  
A March 2004 VA examination report indicated that the veteran 
had pain on moving the patella of the left knee.  The 
examiner concluded that the veteran had patellofemoral 
syndrome, left knee.  There is also no etiological opinion 
indicating that the veteran's left knee is otherwise related 
to service.  

The veteran's representative argued in the Appellant Brief, 
dated in March 2006, that the VA examinations provided were 
inadequate because there was no demonstration that the claims 
file was reviewed by the examiners.  Moreover, it was 
asserted that the March 2004 VA examination report provided 
no etiological opinion.  While it is not clear whether the 
claims file was reviewed in the 2004 examinations, the Board 
agrees that no etiological opinion was provided.  However, 
none was needed.  There was no evidence of left knee problems 
in service or for many years following service.  The veteran 
is also not claiming that he injured his left knee in 
service, but instead claiming that his left knee symptoms are 
related to an undiagnosed illness.  Direct service connection 
for such disability on the basis that it was first manifested 
in service is not shown, nor asserted.  Based upon the above 
information, an etiological opinion is not warranted in this 
case.  

The veteran is also asserting, alternatively, that he had 
developed left knee symptoms following his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Again, VA clinical evidence showed that the veteran was 
first diagnosed with left knee strain and eventually 
patellofemoral syndrome, left knee, years after service.  As 
such, clinical evidence demonstrates that the veteran's left 
knee symptoms are due to a diagnosed illness and therefore, 
he is not entitled to compensation as a disability due to 
undiagnosed illness.  38 C.F.R. § 3.317 (2005). In addition, 
as noted above, the veteran's patellofemoral syndrome, left 
knee, was not manifested until years after service.

The Board has considered the veteran's statements and they 
have been given weight as to their observation for symptoms 
and limitations caused by his symptoms. While the Board 
recognizes that the veteran believes that his left knee 
problems are related to service, it does not appear that the 
veteran or the lay witnesses are medically trained to offer 
any opinion as to diagnosis or causation. See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to service connection for 
skin lesions, headaches, and left knee, joint pain.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin lesions due to 
undiagnosed illness is denied. 

Entitlement to service connection for headaches due to 
undiagnosed illness is denied.

Entitlement to service connection for joint pain, left knee, 
due to undiagnosed illness is denied. 


REMAND

The veteran asserts that he is entitled to service connection 
for sleep disturbances, chronic fatigue syndrome, and joint 
pain to bilateral ankles, shoulders, wrists, and hands, based 
on the presumptions in 38 C.F.R. § 3.317 (2005).  The medical 
record demonstrates objective clinical findings for all of 
these problems.  As such, an analysis under 38 C.F.R. § 3.317 
is warranted.    

A "Persian Gulf War veteran" is defined as a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; and the "Southwest Asia theater of operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(1), (2) (2005).

In this case, the veteran's DD Form 214 reflects that the 
veteran had active service from September 1987 to July 1992, 
including no foreign service and 2 years, 3 months and 13 
days of sea service.  Neither the precise location nor the 
dates of the sea service are indicated on the DD Form 214, or 
anywhere else in the claims file. The DD Form 214 also 
indicates that the veteran received the Southwest Asia 
Service Medal.  Nevertheless, active service in the Southwest 
Asia theater of operations during the Persian Gulf War has 
never been verified.  The veteran's personnel records are not 
of record and there is no official documentation contained in 
the claims file which establishes verification of the 
requisite service necessary for consideration of the 
veteran's service connection claims based on undiagnosed 
illness under 38 C.F.R. § 3.317.

In specific regard to his service connection claim for 
gastrointestinal signs, a diagnosis of GERD was noted in a 
July 2004 VA examination report.  Service medical records 
also show treatment for viral gastroenteritis.  A March 1995 
VA medical record noted that the veteran had an ulcer.  As 
the veteran had treatment and symptoms involving 
gastrointestinal problems in service, treatment soon after 
service, and a current diagnosis, an etiological opinion is 
needed before adjudication on the merits.  38 C.F.R. § 3.309. 

For the chronic fatigue syndrome and sleep disturbances 
claims, a July 2004 VA examiner opined that the veteran's 
chronic fatigue syndrome was due to sleep apnea.  The 
examiner based his opinion on a sleep study performed at 
Straub Medical Center.  The claims file does not include this 
medical record.  This medical record must be included in the 
claims file before adjudication on the merits of both claims.  

For the joint pain to bilateral ankles, shoulders, wrists, 
and hands, a March 2004 VA examination report noted symptoms 
of joint problems, but no diagnosis.  The examiner also 
provided no opinion as to whether the veteran's joint 
problems were due to an undiagnosed illness.  As objective 
clinical findings noted signs of joint problems, an 
etiological opinion is necessary before adjudication on the 
merits.  38 C.F.R. §§ 3.309, 3.317 (2005).  

In light of the foregoing, the Board finds that additional 
development is needed in this case.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should verify, through the 
appropriate channels, the dates and 
location(s) of the veteran's 2 years, 3 
months and 13 days of sea service noted on 
his DD Form 214, by obtaining the 
veteran's service personnel records and, 
if necessary, copies of ship logs from the 
ships on which he served.

2.	Thereafter, the RO/AMC must make a 
specific 
determination, based on the complete 
record, as to whether the veteran is a 
Persian Gulf Veteran, as that term is 
defined in 38 C.F.R. § 3.317(d) (2005).  
In making this determination, the RO/AMC 
should address any credibility questions 
raised by the record. 

3.	The RO/AMC should obtain records from 
1992 for all 
medical records from the Straub Medical 
Center, including any sleep studies, and 
associate with the claims file.  

4.	 After completion of the above, if 
Persian Gulf service is verified, the 
veteran should be scheduled for a VA 
Persian Gulf examination to ascertain the 
nature, extent, and etiology of his 
gastrointestinal signs, sleep disturbance, 
chronic fatigue syndrome, and joint pain to 
bilateral ankles, shoulders, wrists, and 
hands.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
examination.  

The examiner is asked to specifically 
provide an opinion as the veteran 
demonstrates any objective signs of a 
medical disability for any of the claimed 
symptoms.  If so, are these signs 
attributable to a diagnosable disability.  
If no diagnosed disability is present, are 
the signs caused by an undiagnosed illness.  

If the signs are attributed to a diagnosed 
disability, the examiner should also 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
current disabilities are related to the 
veteran's service. 

The opinions above should be based on sound 
medical principles and the facts of the 
case.  Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the VBA AMC/RO should 
review the claims file and adjudicate the 
veteran's service connection claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


